Case 1:21-cv-00201-LPS Document 6 Filed 03/05/21 Page 1 of 1 PagelD #: 185

AFFIDAVIT OF SERVICE

 

 

 

 

 

 

 

 

Case: Court: County: Job:

1:21-cv-00201- United States District Court for the District of New Castle, DE 5416389

UNA Delaware

Plaintiff / Petitioner: Defendant / Respondent:

SABLE NETWORKS, INC., and SABLE IP, LLC CHECK POINT SOFTWARE TECHNOLOGIES, LTD., and CHECK POINT
SOFTWARE TECHNOLOGIES, INC.,

Received by: For:

DLS Discovery Bayard Firm

To be served upon:

CHECK POINT SOFTWARE TECHNOLOGIES, INC.,

 

 

|, Sar Cotton, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/Address: Litigation Management Representative , Corporation Service Company: 251 Little Falls Dr, Wilmington, DE

19808
Manner of Service: Registered Agent, Mar 3, 2021, 1:53 pm EST
Documents: Summons and Complaint {Received Mar 3, 2021 at 12:00pm EST)

Additional Comments:
1) Successful Attempt: Mar 3, 2021, 1:53 pm EST at Corporation Service Company: 251 Little Fails Dr, Wilmington, DE 19808 received by
Litigation Management Representative .

Subscribed and sworn to before me by the affiant who is

 

 

2 personaily known to me.
9303/2021 ()

 

on Date Ye
Notary Publi wig
DLS Discovery 03/03/2021 Wi oey My,
824 N, Market Street Suite 108 LN Og ee
Wilmington, DE 19801 Date \_A Coenen SS
= Jo Me
= :% expres SE
= + August 28, 2994 - =
Zone ei S
IN RY PUR ke >
“iy S Ope A NPS
Sy FE DELR “S
